Citation Nr: 1027338	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
spondylolysis of L5 on S1 with grade 1 spondylolisthesis and 
degenerative arthritis (back disability).

2.  Entitlement to a rating in excess of 10 percent for 
paraesthesias of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
paraesthesias of the left lower extremity.

4.  Entitlement to service connection for bursitis of the right 
hip, to include as secondary to the service-connected back 
disability.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected back 
disability.  




REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1971 to July 
1973.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from May 2005, November 2006, and January 2008 
RO rating decisions.  A May 2005 rating decision denied service 
connection for bursitis of the right hip and denied an increased 
rating for a back disability.  By way of a November 2006 rating 
decision, the RO granted service connection and assigned a 
separate 10 percent rating for paraesthesias of the left and 
right lower extremity.  The Veteran expressed disagreement with 
the rating assigned.  The separate rating for paraesthesias is 
part and parcel of the back disability claim.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) during a hearing at the RO in May 2010.  A 
transcript of this hearing is of record.  

The issue of entitlement to service connection for a left 
hip disability, to include as secondary to service-
connected disabilities been raised by the record, as 
indicated on page 2 of the hearing transcript, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

As to his service connection claim, in March 2007, the Veteran 
was afforded a VA examination to determine the nature and 
etiology of his complaints of a right hip disability.  The 
examiner who performed the examination did not opine as to the 
etiology of the right hip disability.  Once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, 
this issue must be remanded.

As to his low back claim and the higher ratings for the right and 
left lower extremity impairment, because the Veteran reports that 
the conditions have worsened since the most recent VA 
examination, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity of 
the disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand these claims.  

The record reflects that the Veteran has been receiving Social 
Security Administration (SSA) benefits.  SSA records must be 
obtained before a decision on the claims can be made.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  As such, those 
records should be obtained and associated with the claims folder.

Further, the Veteran testified that he was unable to work due to 
his service-connected disabilities.  The Court has held that a 
TDIU is encompassed in a claim for a higher rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, the Veteran's claim for 
a higher rating for a low back disability includes a claim for 
TDIU.  

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the claims 
folder all outstanding VA medical records and pertinent private 
records.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, on remand, the VA must obtain all 
outstanding pertinent VA medical records from VA facilities 
following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are not 
currently associated with the Veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a notation 
to that effect in the claims folder.

3.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and severity 
of any orthopedic and neurologic 
impairment related to the Veteran's back 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and in 
relation to normal range of motion, and 
should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of his back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency 
and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel or 
bladder problems related to his low back 
disability.

The examiner must also indicate the impact 
the Veteran's low back disability has on 
his ability to secure or follow a 
substantially gainful occupation.

The examiner must comment as to whether it 
is at least as likely as not that any right 
hip disability found to be present is 
related to or had its onset in service, or 
alternatively, is related to his service-
connected back disability.  

All findings and conclusions should be set 
forth in a legible report.

4.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
reconsider the appeal.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
should be afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals
- 2 -

